Citation Nr: 0428539	
Decision Date: 10/18/04    Archive Date: 10/28/04

DOCKET NO.  03-05 079	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Reno, 
Nevada


THE ISSUE

Entitlement to an evaluation in excess of 10 percent for 
status post repair, right femoral/inguinal hernia. 


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

C. Moore, Associate Counsel






INTRODUCTION

The veteran had active service from March 1980 to March 1983.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a February 2002 rating decision of the 
Regional Office (RO) that denied the veteran's claim for a 
compensable evaluation for his service-connected post repair, 
right femoral/inguinal hernia.

The Board observes that an April 2004 RO Decision Review 
Officer's decision increased the evaluation for the 
disability at issue from noncompensable to 10 percent, 
effective September 15, 2000, the date of the increased 
rating claim.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify you if 
further action is required on your part.


REMAND

The Department of Veterans' Affairs must make reasonable 
efforts to assist the veteran in obtaining evidence necessary 
to substantiate the claim for the benefit sought unless no 
reasonable possibility exists that such assistance would aid 
in substantiating the claim.  38 U.S.C.A. § 5103A(a)(West 
2002); 38 C.F.R. § 3.159(c)(d) (2003).  Such assistance shall 
include providing a medical examination or obtaining a 
medical opinion when such an examination or opinion is 
necessary to make a decision on the claim.  38 U.S.C.A. § 
5103A(d)(West 2002); 38 C.F.R. § 3.159(c)(4) (2003).  

The veteran asserts that an increased evaluation is warranted 
for his service-connected post repair, right femoral/inguinal 
hernia.  The record reflects that in January 2004, the 
veteran submitted to a VA examination to determine the 
current nature and extent of his disability.  On physical 
examination, the examiner reported that, "there appears to 
be a fullness in the area of the right inguinal hernia, which 
may be a new hernia that developed."  Subsequent to this 
examination, the veteran underwent a bilateral scrotal 
ultrasound to rule out the recurrence of a hernia or cyst.  
In his findings, the radiologist commented that no obvious 
inguinal hernia was identified.  However, he did note that 
"ultrasonography is relatively insensitive for detection of 
such.  If there is a clinical suspicion of a recurrent 
inguinal hernia, computed tomography is the examination of 
choice."  Thus, as the examiner from the veteran's 
examination reported that the fullness in the area of the 
right inguinal hernia could be the development of a new 
hernia and the radiologist recommended a computed tomography 
examination if there was a clinical suspicion of a recurrent 
inguinal hernia, the Board finds that a new examination, to 
include computed tomography, is warranted. 

Under the circumstances of this case, the Board finds that 
additional development of the record is required.  
Accordingly, the case is REMANDED to the RO for action as 
follows:

1.  The RO should contact the veteran and 
request that he furnish the names, 
addresses, and dates of treatment of all 
medical providers from whom he has 
received treatment for a right 
femoral/inguinal hernia since his 
discharge from service.  After securing 
the necessary authorizations for release 
of this information, the RO should seek 
to obtain copies of all treatment records 
referred to by the veteran.

2.  The veteran should then be 
afforded a VA examination to determine 
the current nature, extent, and 
severity of his service-connected 
hernia disability.  All necessary 
tests, specifically including a 
computed tomography, should be 
performed.  The examiner should 
comment on whether the veteran has 
true hernia protrusion or a recurrent 
postoperative inguinal hernia, and if 
so, whether it is readily reducible, 
or well supported by a truss or belt.

3.  Thereafter, the RO should 
readjudicate the veteran's increased 
rating claim.  If the benefit sought 
remains denied, the RO should issue a 
supplemental statement of the case and 
afford the appropriate opportunity to 
respond.  Thereafter, the case should 
be returned to the Board, as 
warranted.

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).



	                  
_________________________________________________
	U. R. POWELL
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).




